. Case 1:19-cr-00709-JFK -Document 36 Filed 03/08/21 Page 1 of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wn eee X
U.S.A
‘y. #19 Cr 709 (JFK)
Robert Hall |
| X

 

With the consent of the defendant , the Government request to adjourn the VOSR

Conference is granted. The conference is set for May 11, 2021 at 11:00 a.m.

. . ; . tnteaodoest it seca me ne SITES DLL PALIN ETA .
in Courtroom 20-C

| uSpe SDNY —

F|
i
V2 rs ah? ;

: Oe! CAT 7

; ak 5
bogeys
as

 

     
   
 
 
 

aot

hog raga AUN

fade RRL
ee
oe

   
   

SO ORDERED.

wok

  

cpu eo Ten RE te EE

2 3-2\

Dated: New York, New York

5-$-L|

et

t

    

|
|

dese h dae

JOHN F. KEENAN '
United States District Judge

   

+

 

 
